Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 31 March 2021, with respect to claims 1, 14, and 15 have been fully considered and are persuasive.  The rejection of claims 1, 14, and 15 under 35 USC 103 has been withdrawn. 

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-15, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, creating a color correction image, such that the created color correction image does not satisfy the detection criterion for detecting the post-processing image, and is not thereby recognized as a post-processing image.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
---IMAGE FORMING DEVICE, METHOD, AND PROGRAM PRODUCT WITH CORRECTION IMAGE NOT RECOGNIZED AS POST-PROCESSING IMAGE---.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
08 April 2021